Title: To Thomas Jefferson from Abbé Morellet, [1 August 1786]
From: Morellet, Abbé
To: Jefferson, Thomas



mardi. [1 Aug. 1786]

Mr. Mazzei m’a demandé de renvoyer à Monsieur jefferson une correction qu’il a faite dans certains calculs de son ouvrage. Voicy les feuilles que j’ai recües et dont j’ai profité pour corriger la traduction.

J’espere que monsieur jefferson veut bien s’occupper de finir la carte. Je prens la liberté de lui faire observer qu’il est essentiel que le graveur ait fini sa besogne au moins vers le commencement ou le milieu d’octobre afin qu’on ait le tems d’envoyer la planche à paris et d’en tirer le nombre d’exemplaires necessaires pour accompagner le livre c’est à dire 1500. On ne peut pas mettre l’ouvrage en vente plus tard que la fin de novembre. Il n’est pas possible que le livre se passe de la carte. D’après cela je prie Monsieur jefferson de faire son arrangement avec le graveur de maniere qu’on lui renvoye la planche aussi tôt qu’elle sera gravée. Il n’est pas moins important d’empecher qu’on ne tire des epreuves de la carte en angletterre car si l’on renvoyoit la planche usée les cartes ni le livre ne se vendroient plus icy que très difficilement. Je salüe très respectueusement Monsieur jefferson en le remerciant de la jolie carte enluminée qu’il m’a envoyée.

L’ A. Morellet

